DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 9, and 11; cancellation of claims 7-8; and addition of claim 18 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 4 recites an amount of tackifier of less than 1 mass%, however claim 1 from which claim 4 depends recites an amount of tackifier resin of less than 0.5 mass%. .
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (WO2013161291) in view of Hatakeyama et al. (US 5,804,287).
Regarding claims 1, 4, and 18, Kondo discloses a laminated body containing, in order, a transparent resin layer, adhesive layer, and base material layer (0005, Fig. 1). As the transparent resin layer contains pigment (0013) it is viewed as a decorative layer (Z) as claimed. The base material layer comprising polypropylene (0018; instant layer (X)). The adhesive layer (instant intermediate layer (Y)) comprising 100 parts by weight styrene elastomer (thermoplastic elastomer) containing vinyl-polyisoprene block (i.e., aromatic vinyl compound unit and conjugate diene compound unit) and 35 parts by weight propylene homopolymer (0049), overlapping the claimed 100 parts by mass 
While Kondo teaches the transparent resin layer formed a resin film (0011), Kondo does not teach that resin film formed of a (meth)acrylic resin.
	Hatakeyama, in the analogous field of multilayer films (column 1, lines 5-10) comprising a decorative film of acrylic resin (column 2, lines 25-35). The acrylic film formed of a thermoplastic polymer (I) which is 50 to 100 wt% methyl methacrylate. 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the decorative layer of Kondo to be formed of methacrylic resin as taught by Hatakeyama, as the film is transparent, has high surface hardness and excellent formability (column 2, lines 25-35).
Regarding claim 3, Kondo teaches 100 parts by weight styrene elastomer (A), 35 parts by weight polypropylene (B) and 16 parts by weight of a tackifier, thus the mass% of elastomer will be about 66 mass%, anticipating the claimed 50 mass% or more.
Regarding claim 9, Hatakeyama teaches the acrylic film formed of thermoplastic polymer (I) which is 50 to 100 wt% methyl methacrylate (overlapping the proportion of methyl methacrylate of 80 mass% or more) and 0 to 50 wt% of at least one other vinyl monomer (column 2, lines 35-40), thermoplastic polymer (III) which is 50-100 wt% methacrylic acid ester and 0 to 50 wt% of an acrylic acid ester (column 3, lines 59-66). 
	Regarding claim 10, Hatakeyama discloses the rubber-containing polymer including an acrylic block copolymer made up a methyl methacrylate in an amount of 49,9 wt% or less, overlapping the claimed 10 to 70 mass%, and a alkyl acrylate (column 3, lines 15-25).
Regarding claim 11, Hatakeyama teaches the rubber-containing polymer (II) having a multilayer structure (column 2, line 65 through column 3, line 5). Hatakeyama teaches the multilayer particles formed in a multistep process wherein the first step (core) formation produces an elastic copolymer comprising 50-99.99 wt% of an alkyl acrylate and 0.1 to 10 wt% of crosslinkable monomer (column 3, lines 5-10), overlapping the claimed 70 to 99.8 mass% alkyl acrylate and 0.2 to 30 mass% of crosslinkable monomer, respectively. The second step (shell) formation including 50 wt% or more of a methyl methacrylate (column 3, lines 30-35), overlapping the claimed 80 mass% or more.
Regarding claim 12, Kondo teaches the adhesive layer thickness is 11 microns and the base material layer thickness is 39 microns thus teaching a ratio (Y)/(X) of about 0.28, anticipating the claimed ratio of 0.4 to 1.5.
claims 1, 3-4, and 9-12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Hatakeyama as applied to claim 1 above, and further in view of Nishikawa et al. (US 5,900,465).
	Regarding claim 2, Kondo in view of Hatakeyama discloses the limitations of claim 1 as discussed above. While Kondo discloses the polymer block (a2) being a butadiene or isoprene polymer block (0021), Kondo does not disclose a total of an amount of 1,2-bond and an amount of 3, 4-bond in the polymer block (a2), being 35 to 98 mol%.
	Nishikawa, in the analogous field of adhesive films for multilayer films (column 1, lines 5-15), discloses an adhesive composition in which the conjugated diene block is formed of a butadiene or isoprene preferably having a 1,2-bond and 3,4-bond content of 50 mol% or less (column 5, lines 1-5), overlapping the claimed total amount of 35 to 98 mol%.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the conjugated diene block of the adhesive composition of Kondo to include 1,2-bond and 3,4-bond content of 50 mol% or less, to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Hatakeyama as applied to claim 1 above, and further in view of Minamide et al. (US 2013/0157069).
	Regarding claim 5, Kondo in view of Hatakeyama discloses the limitations of claim 1 as discussed above. Kondo does not disclose the polypropylene resin being a polar-group containing polypropylene resin.
	Minamide, in the analogous field of thermoplastic compositions (0001), discloses a composition comprising a polar group-containing polypropylene resin (0083).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polypropylene resin of Kondo to be a polar group-containing polypropylene as taught by Minamide, to increase the adhesive strength to dissimilar material at high temperature (0083).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Hatakeyama as applied to claim 1 above, and further in view of Yamaoka et al. (JP2000-272053A).
	Regarding claim 6, Kondo in view of Hatakeyama discloses the limitations of claim 1 as discussed above. Kondo does not disclose the polypropylene resin of the base layer having a melt flow rate of 0.1 to 20 g/10 minutes measured under conditions of a temperature of 230oC and a load of 2.16 kg (21.2N).
	Yamaoka, in the analogous field of multilayer films (0001), teaches a base material comprising a polypropylene resin composition (0014). The melt flow rate of the polymer preferably ranging from 0.5 to 30 g/10 minutes (ASTM D 1238, 230oC, load 2.15 kg) (0016).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polypropylene base layer of Kondo to have a melt flow range ranging from 0.5 to 30 g/10 min (ASTM D 1238, 230oC, load 2.15 kg), as taught by Yamaoka, to achieve a film that will not undergo tearing or uneven thickness during processing (0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Regarding claim 13, Kondo further does not disclose a melt flow rate of the intermediate layer or polypropylene resin layer. 
oC, load 2.15 kg) (0016). The adhesive layer having a melt flow range (ASTM D 1238, 230oC, load 2.15 kg) preferably in the range of 0.5 to 20 g/10 min (0080).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polypropylene base layer of Kondo to have a melt flow range ranging from 0.5 to 30 g/10 min (ASTM D 1238, 230oC, load 2.15 kg), as taught by Yamaoka, to achieve a film that will not undergo tearing or uneven thickness during processing (0017), and adhesive melt flow rate of 0.1 to 30 g/10 min (ASTM D 1238, 230oC, load 2.15 kg), as taught by Yamaoka, to achieve an adhesive composition with good extrusion moldability and processabilty (0080).
	Thus a MFR ration (Y)/(X) will range from 0.016 to 40, overlapping the claimed 1 to 10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Response to Arguments
Applicant’s amendments filed 11/19/2021 have been entered. Accordingly, the Specification objections and 35 U.S.C. 112(b) rejections of claims 1-13 are withdrawn.
Applicant’s arguments have been fully considered but they are not persuasive.

Applicant argues that Kondo does not teach an intermediate layer formed of a composition containing less than 0.5 mass% of tackifier.
	The examiner respectfully disagrees. Kondo teaches the adhesive layer preferably composed of 90% or more, 95% or more, or 98% or more of one or more selected from the group consisting of a tackifier and a styrene-based elastomer, ethylene vinyl alcohol, polyethylene, and polyolefin (0020). This suggests that the tackifier is not required in the composition and doesn’t have to be present. A prior art reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).

Applicant further argues that given Kondo aims to adhere the resin layers at room temperature without performing heat lamination and given (meth)acrylic resin generally has lower adhesion to polypropylene resin than polyolefin a person of ordinary skill would not have found it obvious to have included a (meth)acrylic resin as taught in Hatakeyama in the transparent resin layer of Kondo.
	Kondo teaches that the laminating of the transparent resin layer to the adhesive layer and base is done at room temperature by having the adhesive layer having a predetermined adhesive strength (0036). Thus it is not the composition of the transparent resin layer which is used to determine the adhesive strength. Indeed, Kondo further teaches that the transparent resin sheet may contain other layers and materials. Moroever, Kondo only requires the layer contain polyolefin (0036), which, given the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781